Order entered November 20, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00920-CV

                              RODRICK SAMPLES, Appellant

                                              V.

THE DALLAS COUNTY SPECIAL CIVIL SERVICE COMMISSION, ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC12-11245

                                          ORDER
       Before the Court is appellant’s November 18, 2014 second motion for an extension of

time to file a brief. Appellant tendered his brief on November 18, 2014. The Court has notified

appellant that the brief was not filed because it was improperly bookmarked. See TEX. R. APP. P.

9.4(k). We GRANT appellant’s motion to the extent that appellant shall file his corrected brief

by NOVEMBER 26, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE